Citation Nr: 1025535	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-10 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.

2.  Entitlement to an increased rating for residuals of a 
compression fracture at T6-7, rated as 10 percent disabling prior 
to September 15, 2009, and as 40 percent disabling from September 
15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to February 
1973.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 


FINDING OF FACT

On 2010, prior to the promulgation of a decision in the appeal, 
the Board received notice from the appellant of his desire to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or his authorized representative.  38 C.F.R. § 20.204.  
In June 2010, the Board received notice from the appellant of his 
desire to withdraw his appeal.  Hence, there remains no 
allegation of error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to decide the 
appeal.


ORDER

The appeal is dismissed. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


